IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                  February 13, 2002 Session

   PEGGY GASTON v. TENNESSEE FARMERS MUTUAL INSURANCE
                         COMPANY

                      Appeal from the Circuit Court for McMinn County
                          No. 21,673 Lawrence H. Puckett, Judge

                                  FILED NOVEMBER 26, 2002

                                  No. E2001-01487-COA-R3-CV


                            OPINION ON PETITION TO REHEAR


HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
J. MICHAEL SWINEY, JJ., joined.


        Tennessee Farmers Mutual Insurance Company has filed a petition to rehear, which
principally contends the Court’s original opinion was erroneous in that under the Underinsured
Motorists Statute a suit may not be brought against the insurance carrier. Tennessee Farmers also
points out that in the fourth line of the fifth paragraph on page 5 of our original opinion we used the
words “tort-feasor,” when we should have used the words “insurance carrier.”

       As to the second contention, the petition to rehear is granted and the original opinion is
amended to correct this error, so that the sentence in question shall read, “It is true that Rutherford
did not speak to this point, but does affirm a judgment against Tennessee Farmers under the
uninsured motorists coverage when the insurance carrier was the only defendant sued.” (See
footnote 3 in original opinion.)

       In all other respects the petition to rehear is denied at the cost of Tennessee Farmers Mutual
Insurance Company.



                                               _________________________________________
                                               HOUSTON M. GODDARD, PRESIDING JUDGE